DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Response to Amendment
This communication is in response to the amendment filed on 12/15/2021.
Claims 1, 3-11 and 13-22 are pending.
Claims 2 and 12 are cancelled.
Claims 1, 11 and 17 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s Argumentsapplicant’s arguments regarding 35USC 103, pages 12-14, claims 1, 11 and 17, filed on 12/15/2021have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11, 13-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari (US20180097908) in view of Lopez (US20160191385).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As to claim 1, Ayyagari teaches a method comprising: at a smart network interface card (SmartNIC) that is in communication with a host device, (¶0006 intelligent network line cards; ¶0007 components, line card transmits message(s), receives content; ¶0038 line card  transmits content to device(s); ¶0084 line card transmitting  message to the other components (via) communication module) storing in a memory of the SmartNIC, mapping information (¶0006 intelligent network line cards; ¶0008 line card: storing the content; ¶0041 map content named data; ¶0074 system processes, by the line card, the named, interest data is stored locally (i.e., on the  line card) that maps a subset of names of content included in a content store that is stored in a memory of the host device to corresponding addresses of data in the content store, (¶0008 line card: storing the content;  ¶0041 map content named data; ¶0046 interest data includes piece (subset) of data; ¶0081 processor  memory; m ¶0088 mapping name of data, named data is stored; cache or content store associated with a component; ¶0089 data(content) (via) medium, memory) receiving at the SmartNIC, from a requester,  a Hybrid Information-Centric Network (hICN) interest that includes a name; (¶0038 intelligent network line cards; line  receives content; ¶0039 line card which receives interest  requested content; ¶0042 content is individually named; ¶0050 content centric network; CCN nodes content requesting device; ¶0051 content requesting device, requested content name) determining, by the SmartNIC, whether the name of the hICN interest is included in the mapping information stored in the SmartNIC; (¶0038 intelligent network line cards; ¶0074 system processes, by the line card, determine a matching entry indicates that the named, interest data is stored locally (i.e., on the  line card)) and processing, by the SmartNIC, the hICN interest based on whether the name of the hICN interest is included in the mapping information stored in the memory of the SmartNIC. (¶0006  CCN entity, node interest data; ¶0074 system processes, by the line card, the named, interest data is stored locally (i.e., on the  line card); ¶0088 indicator, named data including an interest name or a content object name is stored; associated with a table mapping).
Although Ayyagari teaches the method recited above, wherein Ayyagari fails to expressly teach wherein an identification of the subset of names of content included in the mapping information is based on names included in interests received at the host device.
Lopez, however discloses, wherein an identification of the subset of names of content included in the mapping information is based on names included in interests received at the host device; (¶0003 content object identified by a name, interest; ¶0070 subsets of the name, interest packet; forwarding information (with) relevant subset (subset of names); ¶0112 mapping for each flow (received in) forwarding information).
Thus given the teachings of Lopez s it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Lopez and Ayyagari for identifying content subsets located in mapping tables. One of ordinary skill in the art would be motivated to allow for removing the possibility of caching duplicates of the same content objects. (See Lopez para 0057)
As to claim 3, the combination of Ayyagari and Lopez teach the method of claim1, wherein Lopez further teaches The method of claim 1, further comprising: first determining that the name of the hICN interest is included in the mapping information; (¶0036 content objects identified by CCN names are matched with routing table; ¶0039 identifying a domain, range or set of content objects (based on) identifier local or global identifier) second determining, based on the mapping information and in response to the first determining, an address in the memory of the host device that corresponds to the name; (¶0036 content objects identified by CCN names are matched with routing table)  retrieving, by the SmartNIC, data (¶0033 forwarding CCN interest packets, toward the requesting user; ¶0037 generated the CCN interest packet; ¶0091 packet; where IP header information includes source IP address, destination IP address).
Thus given the teachings of Lopez s it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Lopez and Ayyagari for retrieving and generating content based and identifiers, wherein the identifiers consist of source/destination addresses. One of ordinary skill in the art would be motivated to allow for marking network traffic. (See Lopez para 096)
As to claim 4, the combination of Ayyagari and Lopez teach the method of claim1, wherein Ayyagari further teaches the method of claim 1, further comprising: determining that the name is not included in the mapping information stored in the memory of the SmartNIC; (¶0038 intelligent network line cards; ¶0074 system processes, by the line card, determine a matching entry indicates that the named, interest data is stored locally (i.e., on the  line card) forwarding, in response to the determining, the hICN interest to the host device; receiving, at the SmartNIC, from the host device, a data packet including data corresponding to the name of the hICN interest; and forwarding, by the SmartNIC, the data packet to the requester. (¶0052 transmit content object, content object of interest, with name, node which receives a content object; ¶0054 determine a cache hit, and return a responsive content object with a name). 
As to claim 5, the combination of Ayyagari and Lopez teach the method of claim1, wherein Ayyagari further teaches the method of claim 1, further comprising: storing, in the memory of the SmartNIC, the data for the subset of names of content included in the mapping information. (¶0038 intelligent network line cards; ¶0041 map content named data; ¶0046 interest data includes piece (subset) of data; ¶0074 named, interest data is stored locally (i.e., on the  line card); ¶0088 indicator, named data including an interest name or a content object name is stored; associated with a a table mapping).
As to claim 6, the combination of Ayyagari and Lopez teach the method of claim1, wherein Ayyagari further teaches the method of claim 5, wherein the mapping information maps the subset of names of content stored to corresponding addresses in the memory of the SmartNIC. (¶0038 intelligent network line cards; ¶0046 interest data includes piece (subset) of data; ¶0074 named, interest data is stored locally (i.e., on the line card)).
As to claim 7, the combination of Ayyagari and Lopez teach the method of claim1, wherein Ayyagari further teaches the method of claim 6, wherein when it is determined that the name is included in the mapping information stored in the memory of the SmartNIC, the processing includes: retrieving, by the SmartNIC, data stored at an address in the memory of the SmartNIC; (¶0038 intelligent network line cards; ¶0039 content is stored; map named data to its stored location; ¶0074 system processes, by the line card, determine a matching entry indicates that the named, interest data is stored locally (i.e., on the  line card))
Although Ayyagari teaches the method recited above, wherein Ayyagari fails to expressly teach generating, by the SmartNIC, a data packet that includes the data and a destination address that corresponds to a source address of the hICN interest; and forwarding, by the SmartNIC, the data packet to the requester.
Lopez, however discloses, generating, by the SmartNIC, a data packet that includes the data and a destination address that corresponds to a source address of the hICN interest; and forwarding, by the SmartNIC, the data packet to the requester. (¶0033 forwarding CCN interest packets, toward the requesting user; ¶0037 generated the CCN interest packet; ¶0091 packet; where IP header information includes source IP address, destination IP address). 
Thus given the teachings of Lopez s it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Lopez and Ayyagari for generating packets with source and destination addresses. One of ordinary skill in the art would be motivated to allow for utilizing encryption algorithms. (See Lopez para 0086)
As to claim 11, Ayyagari teaches a network interface card, comprising: a plurality of ports configured to receive network traffic and to send network traffic; (¶0055 line card includes ports for receiving and transmitting data packets) a memory configured to store mapping information that maps a subset of names of content contained in a content store that is stored in a memory of the host device to corresponding addresses of data in the content store, (¶0041 map content named data; ¶0046 interest data includes piece (subset) of datastore; ¶0044 stores content, object address; ¶0081 content centric network, memory, and a storage device)  and a controller configured to perform operations including: obtaining from a requester an hICN interest received at one of the plurality of ports, the hICN interest including a name; (¶0038 intelligent network line cards; line  receives content; ¶0039 line card which receives interest  requested content; ¶0042 content is individually named; ¶0050 content centric network; CCN nodes content requesting device;  ¶0051 content requesting device, requested content name) determining whether the name of the hICN interest is included in the mapping information stored in the memory; (¶0038 intelligent network line cards; ¶0074 system processes, by the line card, determine a matching entry indicates that the named, interest data is stored locally (i.e., on the  line card)) and processing the hICN interest based on whether the name of the hICN interest is included in the mapping information stored in the memory. (¶0006  CCN entity, node interest data; ¶0074 system processes, by the line card, the named, interest data is stored locally (i.e., on the  line card); ¶0088 indicator, named data including an interest name or a content object name is stored; associated with a table mapping).
Although Ayyagari teaches the method recited above, wherein Ayyagari fails to expressly teach a bus controller configured to communicate with a host device that serves as a forwarder in an Hybrid Information-Centric Network (hICN) and wherein an identification of the subset of names of content included in the mapping information is based on names included in interests received at the host device.
Lopez, however discloses, a bus controller configured to communicate with a host device that serves as a forwarder in an Hybrid Information-Centric Network (hICN); (¶0032 content centric network; ¶0033 communication between the CCN nodes of the  network; CCN nodes forwarding packets; ¶0079 bus controllers) wherein an identification of the subset of names of content included in the mapping information is based on names included in interests received at the host device; (¶0003 content object identified by a name, interest; ¶0070 subsets of the name, interest packet; forwarding information (with) relevant subset (subset of names); ¶0112 mapping for each flow (received in) forwarding information).
Thus given the teachings of Lopez s it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Lopez and Ayyagari for identifying content subsets located in mapping tables. One of ordinary skill in the art would be motivated to allow for increasing the performance of the content downloads. (See Lopez para 0059)
As to claim 13, the combination of Ayyagari and Lopez teach the card recited in claim11, wherein Lopez further teaches the network interface card, of claim 11, wherein the operations further comprise: determining that the name of the hICN interest is included in the mapping information; (¶0036 content objects identified by CCN names are matched with routing table; ¶0039 identifying a domain, range or set of content objects (based on) identifier local or global identifier) determining an address corresponding to the name in the mapping information; retrieving, in response to the determination, data stored at the address; (¶0036 content objects identified by CCN names are matched with routing table) generating a data packet that includes the data and a destination address that corresponds to a source address of the hICN interest; and forwarding the data packet, via one of the plurality of ports, to the requester. (¶0033 forwarding CCN interest packets, toward the requesting user; ¶0037 generated the CCN interest packet; ¶0091 packet; where IP header information includes source IP address, destination IP address).
Thus given the teachings of Lopez s it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Lopez and Ayyagari for generating content packets with source and destination addresses. One of ordinary skill in the art would be motivated to allow for utilizing routing encapsulation. (See Lopez para 0094)
As to claim 14, the combination of Ayyagari and Lopez teach the card recited in claim11, wherein Ayyagari further teaches the network interface card of claim 11, wherein the operations further comprise storing, in the memory, data mapped to the name that is included in the mapping information. (¶0074 named, interest data is stored locally (i.e., on the line card), ¶0088 indicator, named data including an interest name or a content object name is stored; associated with a table mapping).
As to claim 15, the combination of Ayyagari and Lopez teach the card recited in claim14, wherein Ayyagari further teaches the network interface card of claim 14, the operations further comprising: determining that the name is included in the mapping information; retrieving data stored at an address in the memory of the network interface card; (¶0038 intelligent network line cards; ¶0074 system processes, by the line card, determine a matching entry indicates that the named, interest data is stored locally (i.e., on the  line card)).
Although Ayyagari teaches the method recited above, wherein Ayyagari fails to expressly teach generating a data packet that includes the data and a destination address that corresponds to a source address of the hICN interest; and forwarding the data packet, via one of the plurality of ports, to the requester.
Lopez, however discloses, generating a data packet that includes the data and a destination address that corresponds to a source address of the hICN interest; and forwarding the data packet, via one of the plurality of ports, to the requester. (¶0033 forwarding CCN interest packets, toward the requesting user; ¶0037 generated the CCN interest packet; ¶0091 packet; where IP header information includes source IP address, destination IP address). 
Thus Thus given the teachings of Lopez s it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the  verify the integrity and authenticity of the content. (See Lopez para 0004)
As to claim 17, Ayyagari teaches a system comprising: a host device that serves as a forwarder in an Hybrid Information-Centric Network (hICN), the host device including a memory that stores content for a content store; (¶0050 content centric network, forwarding device nodes, content store; ¶0081 processor, a memory, and a storage device; store,  content-processing) and a smart network interface card (SmartNIC) configured to communicate with the host device, the SmartNIC including a memory, (¶0006 intelligent network line cards; ¶0007 components, line card transmits message(s), receives content; ¶0038 line card  transmits content to device(s); ¶0084 line card transmitting  message to the other components (via) communication module) wherein the SmartNIC is configured to perform operations comprising: storing in the memory of the SmartNIC, mapping information (¶0006 intelligent network line cards; ¶0008 line card: storing the content; ¶0041 map content named data; ¶0074 system processes, by the line card, the named, interest data is stored locally (i.e., on the  line card)) that maps a subset of names of the content included in the content store to corresponding addresses of data in the content store, (¶0008  line card: storing the content;  ¶0041 map content named data; ¶0046 interest data includes piece (subset) of data; ¶0081 processor  memory; ¶0088 mapping name of data, named data is stored; cache or content store associated with a component; ¶0089 data(content) (via) medium, memory) receiving at the SmartNIC, from a requester, an hICN interest that includes a name; (¶0038 intelligent network line cards; line  receives content; ¶0039 line card which receives interest  requested content; ¶0042 content is individually named; ¶0050 content centric network; CCN nodes content requesting device;  ¶0051 content requesting device, requested content name) determining at the SmartNIC, whether the name of the hICN interest is included in the mapping information stored in the SmartNIC; (¶0038 intelligent network line cards; ¶0074 system processes, by the line card, determine a matching entry indicates that the named, interest data is stored locally (i.e., on the  line card)) and processing at the SmartNIC, the hICN interest based on whether the name of the hICN interest is contained in the mapping information stored in the memory of the SmartNIC. (¶0006 CCN entity, node interest data; ¶0074 system processes, by the line card, the named, interest data is stored locally (i.e., on the line card); ¶0088 indicator, named data including an interest name or a content object name is stored; associated with a a table mapping).
Although Ayyagari teaches the method recited above, wherein Ayyagari fails to expressly teach wherein an identification of the subset of names of content included in the mapping information is based on names included in interests received at the host device.
Lopez, however discloses, wherein an identification of the subset of names of content included in the mapping information is based on names included in interests received at the host device; (¶0003 content object identified by a name, interest; ¶0070 subsets of the name, interest packet; forwarding information (with) relevant subset (subset of names); ¶0112 mapping for each flow (received in) forwarding information).
Thus given the teachings of Lopez s it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Lopez and Ayyagari for identifying content subsets located in mapping tables. One  improving transmission of content by using maximum payload size. (See Lopez para 0029)
As to claim 18, the combination of Ayyagari and Lopez teach the system recited in claim17, wherein Lopez further teaches the system of claim 17, wherein the mapping information maps each name in the subset of names to a corresponding address in the memory of the host device, of data associated with the name, and wherein when the SmartNIC determines that the name of the hICN interest is included in the mapping information stored in the memory of the SmartNIC, (¶0036 content objects identified by CCN names are matched with routing table; ¶0039 identifying a domain, range or set of content objects (based on) identifier local or global identifier; ¶0077 line cards (with) smart module  process data (content)) the processing further includes . performing a memory access read operation by the SmartNIC from the memory of the host device based on the address contained in the mapping information for the name; retrieving, by the SmartNIC, data stored at the address in the memory of the host device; (¶0036 content objects identified by CCN names are matched with routing table; ¶0077  line cards (with) smart module  process data (content)) generating, by the SmartNIC, a data packet that includes the data and a destination address that corresponds to a source address of the hICN interest; and forwarding, by the SmartNIC, the data packet to the requester. (¶0033 forwarding CCN interest packets, toward the requesting user; ¶0037 generated the CCN interest packet; ¶0091 packet; where IP header information includes source IP address, destination IP address).
Thus given the teachings of Lopez it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Lopez and Ayyagari for generating content with source and destination addresses. (See Lopez para 0096)
As to claim 19, the combination of Ayyagari and Lopez teach the system recited in claim17, wherein Ayyagari further teaches wherein when the SmartNIC determines that the name is included in the mapping information stored in the memory of the SmartNIC, the processing further includes: retrieving, by the SmartNIC, data stored at an address in the memory of the SmartNIC; (¶0054 named data is stored, named data content retrieved; ¶0074 system processes, by the line card, determine a matching entry indicates the named, interest data is stored locally (i.e., on the  line card)).
Although Ayyagari teaches the method recited above, wherein Ayyagari fails to expressly teachThe system of claim 17, wherein the memory of the SmartNIC further stores the data for the subset of names included in the mapping information, and the mapping information maps each of the names of the content to an address of corresponding content data stored in the memory of the SmartNIC, and generating, by the SmartNIC, a data packet that includes the data retrieved from the memory of the SmartNIC and a destination address that corresponds to a source address of the hICN interest; and forwarding, by the SmartNIC, the data packet to the requester.
Lopez, however discloses, The system of claim 17, wherein the memory of the SmartNIC further stores the data for the subset of names included in the mapping information, and the mapping information maps each of the names of the content to an address of corresponding content data stored in the memory of the SmartNIC, (¶0070 CCN interest packet, subsets of the name; ¶0071 CCN interest packet and stored; ¶0112 map packets  based on  forwarding (mapping) tables) generating, by the SmartNIC, a data packet that includes the data (¶0033 forwarding CCN interest packets, toward the requesting user; ¶0037 generated the CCN interest packet; ¶0091 packet; where IP header information includes source IP address, destination IP address).
Thus given the teachings of Lopez s it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Lopez and Ayyagari for retrieving and generating content based and identifiers, wherein the identifiers consist of source/destination addresses and transmitting requested content to user. One of ordinary skill in the art would be motivated to allow for preventing to regroup data repeatedly from an IP packet payload. (See Lopez para 0029)
As to claim 20, the combination of Ayyagari and Lopez teach the system recited in claim17, wherein Ayyagari further teaches The system of claim 17, wherein the memory of the SmartNIC further stores the data for the subset of names included in the mapping information, and the mapping information maps the subset of names of the content stored to corresponding addresses in the memory of the SmartNIC, wherein when the SmartNIC determines that the name is included in the mapping information stored in the memory of the SmartNIC, (¶0038 intelligent network line cards; ¶0074 system processes, by the line card, determine a matching entry indicates that the named, interest data is stored locally (i.e., on the  line card)) and wherein the processing further includes: generating interest packet metadata that includes the name of the hICN interest and an indication that a match for the name of the hICN interest is found in the mapping information stored in the memory of the SmartNIC. (¶0050 generate interests content; ¶0074 system processes, by the line card, determine a matching entry indicates that the named, interest data is stored locally (i.e., on the line card); ¶0082 packet include content object packet with a name).
As to claim 21, the combination of Ayyagari and Lopez teach the system recited in claim17, wherein Ayyagari further teaches the system of claim 17, the operations further comprising storing, in the memory of the SmartNIC, the data for the subset of names of content included in the mapping information. (¶0054 named data is stored; ¶0074 named, interest data is stored locally (i.e., on the line card)).
As to claim 22, the combination of Ayyagari and Lopez teach the system recited in claim17, wherein Ayyagari further teaches the system of claim 21, wherein the mapping information maps the subset of names of content stored to corresponding addresses in the memory of the SmartNIC. (¶0038 intelligent network line cards; ¶0044 stores content, content address; ¶0046 interest data includes piece (subset) of data; ¶0074 named, interest data is stored locally (i.e., on the line card)).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari (US20180097908) in view of Lopez (US20160191385) and in further view of Boucher (US20020161919).
 As to claim 8, the combination of Ayyagari and Lopez teach the system recited in claim17, wherein Ayyagari further teaches The method of claim 6, wherein when it is determined that the name is included in the mapping information stored in the memory of the SmartNIC, (¶0038 intelligent network line cards; ¶0074 system processes, by the line card, determine a matching entry indicates that the named, interest data is stored locally (i.e., on the  line card)) the processing includes: generating interest packet metadata that includes the (¶0050 generate interests content; ¶0074 system processes, by the line card, determine a matching entry indicates that the named, interest data is stored locally (i.e., on the  line card); ¶0082 packet  include content object packet with a name).
Although Ayyagari teaches the method recited above, wherein Ayyagari fails to expressly teach providing the interest packet metadata to the host device to enable the host device to generate packet header metadata, wherein the packet header metadata includes an address in the memory of the host device for data to be retrieved by the SmartNIC and an indication that the data to be retrieved by the SmartNIC is packet header data and generating, by the SmartNIC, a data packet that includes the data retrieved from the memory of the SmartNIC, the packet header data retrieved from the memory of the host device, and a destination address that corresponds to a source address of the hICN interest; and forwarding, by the SmartNIC, the data packet to the requester.
Lopez, however discloses, providing the interest packet metadata to the host device to enable the host device to generate packet header metadata, wherein the packet header metadata includes an address in the memory of the host device for data to be retrieved by the SmartNIC and an indication that the data to be retrieved by the SmartNIC is packet header data; (¶0030 packet built with headers; ¶0037 user equipment that generated the CCN interest packet; ¶0091 packets includes source IP address, destination IP address) generating, by the SmartNIC, a data packet that includes the data retrieved from the memory of the SmartNIC, the packet header data retrieved from the memory of the host device, and a destination address that corresponds to a source address of the hICN interest; and forwarding, by the SmartNIC, the data (¶0033 forwarding CCN interest packets, toward the requesting user; ¶0037 generated the CCN interest packet; ¶0091 packet; where IP header information includes source IP address, destination IP address). 
Thus given the teachings of Lopez s it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Lopez and Ayyagari for retrieving and generating content based and identifiers, wherein the identifiers consist of source/destination addresses and transmitting requested content to user. One of ordinary skill in the art would be motivated to allow for user device receiving response messages regarding requested content. (See Lopez para 0033)
Although the combination of Ayyagari and Lopez teach the method recited above, wherein the combination of Ayyagari and Lopez fail to expressly teach obtaining the packet header metadata from the host device; retrieving, by the SmartNIC, the data for the hICN interest stored at the address in the memory of the SmartNIC and based on the indication and the address contained in the packet header metadata, retrieving, by the SmartNIC, the data at the address in the memory of the host device that is to be used as packet header data.
Boucher, however discloses, obtaining the packet header metadata from the host device; retrieving, by the SmartNIC, the data for the hICN interest stored at the address in the memory of the SmartNIC; (¶0065 received packet are then stored in INIC storage; ¶0077 data transferred from the host to the INIC) based on the indication and the address contained in the packet header metadata, retrieving, by the SmartNIC, the data at the address in the memory of the host device that is to be used as packet header data; (¶0019 retrieved packets from the network interface; ¶0056 header destination address; ¶0065 packet are then stored in INIC storage).
Thus given the teachings of Boucher it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Boucher, Ayyagari and Lopez for receiving data/content from NIC then obtaining the address information from the header. One of ordinary skill in the art would be motivated to allow for utilizing transport control protocol. (See Boucher para 0008)
As to claim 16, the combination of Ayyagari and Lopez teach the system recited in claim17, wherein Ayyagari further teaches The network interface card of claim 14, the operations further comprising: determining that the name is included in the mapping information; (¶0038 intelligent network line cards; ¶0074 system processes, by the line card, determine a matching entry indicates that the named, interest data is stored locally (i.e., on the  line card)) generating interest packet metadata that includes the name of the hICN interest and an indication that a match for the name of the hICN interest is found in the mapping information stored in the memory of the network interface card; (¶0050 generate interests content; ¶0074 system processes, by the line card, determine a matching entry indicates that the named, interest data is stored locally (i.e., on the  line card); ¶0082 packet  include content object packet with a name).
Although Ayyagari teaches the method recited above, wherein Ayyagari fails to expressly teach providing the interest packet metadata to the host device to enable the host device to generate packet header metadata, wherein the packet header metadata includes an address in the memory of the host device for data to be retrieved by the network interface card and an indication that the data to be retrieved by the network interface card is packet header data and  generating a data packet that includes the data retrieved from the memory of the network interface card, the packet header data retrieved from the memory of the host device, and a 
Lopez, however discloses,  providing the interest packet metadata to the host device to enable the host device to generate packet header metadata, wherein the packet header metadata includes an address in the memory of the host device for data to be retrieved by the network interface card and an indication that the data to be retrieved by the network interface card is packet header data; (¶0030 packet built with headers; ¶0037 user equipment that generated the CCN interest packet; ¶0091 packets includes source IP address, destination IP address) generating a data packet that includes the data retrieved from the memory of the network interface card, the packet header data retrieved from the memory of the host device, and a destination address that corresponds to a source address of the hICN interest; and forwarding the data packet, via one of the plurality of ports, to the requester. (¶0033 forwarding CCN interest packets, toward the requesting user; ¶0037 generated the CCN interest packet; ¶0091 packet; where IP header information includes source IP address, destination IP address).
Thus given the teachings of Lopez s it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Lopez and Ayyagari for retrieving and generating content based and identifiers, wherein the identifiers consist of source/destination addresses and transmitting requested content to user. One of ordinary skill in the art would be motivated to allow for tracking network traffic. (See Lopez para 0036)
Although the combination of Ayyagari and Lopez teach the method recited above, wherein the combination of Ayyagari and Lopez fail to expressly teach obtaining the packet header metadata from the host device; retrieving the data for the hICN interest stored at the 
Boucher, however discloses, obtaining the packet header metadata from the host device; retrieving the data for the hICN interest stored at the address in the memory of the network interface card; (¶0065 received packet are then stored in INIC storage; ¶0077 data transferred from the host to the INIC) based on the indication and the address contained in the packet header metadata, retrieving the data at the address in the memory of the host device that is to be used as packet header data; (¶0019 retrieved packets from the network interface; ¶0056 header destination address; ¶0065 packet are then stored in INIC storage).
Thus given the teachings of Boucher it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Boucher, Ayyagari and Lopez for receiving data/content from NIC then obtaining the address information from the header. One of ordinary skill in the art would be motivated to allow for compressing header data. (See Boucher para 0010)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari (US20180097908) in view of Lopez (US20160191385) and in further view of Boucher (US20020161919) and in further view of Somayazulu (US20180146058).
As to claim 9, the combination of Ayyagari, Lopez and Boucher teach the method recited in claim 8, wherein the combination of Ayyagari, Lopez and Boucher fail to expressly teach 
Somayazulu, however discloses, the method of claim 8, wherein the packet header data includes data to support one or more networking services for the data packet. (¶0031 content packet includes header, header includes a payload (data); ¶0040 payload (includes) data field; ¶0109 interest packet fields; ¶0204 (packet) field indicates the service).
Thus given the teachings of Somayazulu it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Somayazulu, Ayyagari, Lopez and Boucher for packet header includes data associated with services. One of ordinary skill in the art would be motivated to allow for monitor performance of packet. (See Somayazulu para 0116)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari (US20180097908) in view of Lopez (US20160191385) and in further view of Somayazulu (US20180146058).
As to claim 10, the combination of Ayyagari and Lopez teach the method recited in claim 8, wherein the combination of Ayyagari and Lopez fail to expressly teach The method of claim 1, wherein the subset of names of content included in the mapping information is for relatively high popular data associated with relatively short intervals of video content of a video streaming event.
Somayazulu, however discloses, the method of claim 1, wherein the subset of names of content included in the mapping information is for relatively high popular data associated with relatively short intervals of video content of a video streaming event. (¶0146 content popularity, content subsets smaller clip; ¶0154 names of the content subsets used to help record where data came from)).
Thus given the teachings of Somayazulu it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Somayazulu, Ayyagari and Lopez for content subsets included in the mapping information is for relatively high popular data associated with relatively short intervals. One of ordinary skill in the art would be motivated to allow for implementing a service level agreement to define expected level of service from a provider. (See Somayazulu para 0044)
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454